Lawrence, J.
The order, made at the special term by Mr. Justice Donohue, was right, and should be affirmed. The resettlement of the case, in this action, was made by Judge Van Brunt, pursuant to an order made at the special term on the 14th of July, 1873, by Mr. Justice Daniels. From that order no appeal was taken by the defendants, and the time for taking such appeal has long since expired.
The order made by Judge Van Brunt, pursuant to the order of Justice Daniels, was appealed from by the defendants, and this court, on the 20th of January last, affirmed that order by default.
The application made to Justice Donohue was for the purpose of having the orders of Justices Daniels and Van Brunt vacated. To countenance such a practice would be to allow one justice at special term to review and reverse the order of another justice made at special term. There is no such practice, and no provision of the Code with which we are familiar which permits it. In this case such practice, even if it existed, should'not be followed, because the order for the resettlement has been acted upon, and such action, as above stated, has been approved by this court.
The order is affirmed, with costs.
Davis, P. J., and Daniels, J., concurred.

Order affirmed.